DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0250178 A1 to Paul et al. in view of US 4,650,041 to Giardini.
Re-claim 1, Paul et al. teach an omni-wheel, comprising: a shaft 79; a plurality of rollers 80 are circumferentially arranged about the shaft and arranged radially outward from the shaft; a braking device (such as shown in figure 4C or 4D), comprising: and a plurality of braking pads (figure 4C or 4D); the plurality of braking pads are displaced radially outward to contact the plurality of rollers, thereby preventing rotation of the rollers.  However, Paul fails to teach the use of a fluid-filled bladder circumferentially arranged about the shaft; the fluid-filled bladder expanding radially outward when pressurized, displacing the brake pads, or the brake pads secured to the bladder.  Paul et al. do teach that any of a variety of brake actuators can be utilized (see paragraph 68).  
Giardini teaches a bladder actuated brake device having a plurality of brake pads 50/52.  The bladder 44 is circumferentially disposed about a shaft 17 and is capable of actuating the brake pads of figure 4D of Giardini, the plurality of braking pads 50/52 are secured to the bladder via a backing plate 45 (which in turn is attached to the bladder, see column 5 lines 68).  This provides an alternative brake actuation system for the omni-wheel system of Paul et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the brake device in the omni-wheel of Paul et al. with a bladder actuator of the type taught by Giardini, thus actuating the brake pads with a consistent pressure about the circumference, yielding the same expectant result of stopping the motion the wheel.  
Re-claims 2-4 and 7, Giardini further teaches a pump for pressurizing and depressurizing the bladder (see for instance column 8 lines 58-62, column 9 lines 7-15 and column 10 lines 6-9); a fluid reservoir (i.e. pressurized air tank, see column 7 lines 1-5; the use of air; the pads are integral with the bladder (see column 5 lines 63-68, integral is interpreted as not easily removed, of which the brake pads are not easily removed from the surface of the bladder, as they are taught as being attached to the bladder via the backing plate).  Each of these features enhance the bladder actuated brake device and would have been advantageous for use in the omni-wheel of Paul et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having provided the omni-wheel of Paul et al. with the brake actuator of Giardini to have further included the previously recited features, so as to provide an effective means for actuating the brake.
Re-claim 15, Paul et al. teach a method of braking an omni-wheel, comprising: expanding radially outward a brake pad about a shaft 79, such the brake pad contacts at least one roller 80 of the omni-wheel, thereby preventing rotation of the roller.  However, Paul et al. fail to teach a fluid filled bladder arranged about the shaft and displacing the brake pad, or the brake pad secured to the bladder.
Giardini teaches a bladder actuated brake device having a brake pad 50.  The bladder 44 is circumferentially disposed about a shaft 17 and is capable of actuating the brake pad of figure 4D of Giardini, the brake pads 50/ is secured to the bladder via a backing plate 45 (which in turn is attached to the bladder, see column 5 lines 68).  This provides an alternative brake actuation system for the omni-wheel system of Paul et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the brake device in the omni-wheel of Paul et al. with a bladder actuator of the type taught by Giardini, thus actuating the brake pad with a consistent pressure about the circumference, yielding the same expectant result of stopping the motion the wheel.  
Re-claim 16, Paul et al. teach the at least one roller of the omni-wheel is prevented from rotating only when contacting the ground (see paragraph 68 lines 9-12).
Re-claims 17-19, Giardini further teaches the brake pad is integral with the bladder (see figures) ; a pump for pressurizing and depressurizing the bladder (see for instance column 8 lines 58-62, column 9 lines 7-15 and column 10 lines 6-9), the bladder collapses radially inwardly to release the brake pads.  Each of these features enhance the bladder actuated brake device and would have been advantageous for use in the omni-wheel of Paul et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having provided the omni-wheel of Paul et al. with the brake actuator of Giardini to have further included the previously recited features, so as to provide an effective means for actuating the brake.
Re-claim 20, Giardini teaches the use of springs or the elastomeric nature of the bladder as a biasing means for disengaging the brake pads (see column 8 lines 28-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having utilized the bladder brake of Giardini in the omni-wheel of Paul et al. to have further provided a release biasing feature so as to release the brake in a quick manner.
Claims 8-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. in view of US 4,646,885 to Giardini.
Re-claim 8, Paul et al. teach an omni-wheel, comprising: a shaft 79; a plurality of rollers 80 are circumferentially arranged about the shaft and arranged radially outward from the shaft; a braking system, comprising: a plurality of braking devices 87 (figure 4C) are arranged about the shaft, each braking device is aligned with an individual roller of the plurality of rollers; and a braking pad is arranged with an individual roller of the plurality of rollers; each is individually pressurized and expands radially outward when pressurized, displacing a braking pad of the plurality of braking pads radially outward to contact a roller of the plurality of rollers, thereby preventing rotation of the roller (paragraph 68).  However, Paul et al. fail to teach a fluid-filled bladder actuating the brake pads, or the brake pads secured to plurality of fluid-filled bladders.  
Giardini teaches a bladder actuated brake device.  The bladder 44 is assigned to an individual brake pad (see figure 5) and is capable of actuating the brake pads of figure 4C of Giardini.  The brake pad 50 is attached to the bladder 44 via a backing plate 45, and is thus secured to the bladder (see column 4 lines 59-67).  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake device in the omni-wheel of Paul et al. with an actuating bladder and secured brake pad of the type taught by Giardini, so as to provide a means of actuating each brake pad as envisioned by Paul et al.
Re-claims 9-11 and 14, Giardini further teaches a pump for pressurizing and depressurizing the bladder (such as a master cylinder, i.e. pump); a fluid reservoir (i.e. pressurized air tank, see column 5 lines 66-68); the use of air; the pad is integral with the bladder (see column 4 lines 59-67, as each pad is attached to the bladder via a backing plate and is thus integral with the bladder).  Each of these features enhance the bladder actuated brake device and would have been advantageous for use in the omni-wheel of Paul et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having provided the omni-wheel of Paul et al. with the brake actuator of Giardini to have further included the previously recited features, so as to provide an effective means for actuating the brake.
Re-claim 15, Paul et al. teach a method of braking an omni-wheel, comprising: expanding radially outward a brake pad about a shaft 79, such the brake pad contacts at least one roller 80 of the omni-wheel, thereby preventing rotation of the roller.  However, Paul et al. fail to teach a fluid filled bladder arranged about the shaft and displacing the brake pad, or the brake pad secured to the fluid filled bladder.
Giardini teaches a bladder actuated brake device having a brake pad 50 secured thereto (via a backing plate 45, see column 4 lines 59-67).  The bladder 44 is circumferentially disposed about a shaft 17 and is capable of actuating the brake pads of figure 4D of Giardini.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake device in the omni-wheel of Paul et al. with a bladder and brake pad apparatus of the type taught by Giardini, thus providing an alternative to the brake system of Paul et al., as each would yield the same expectant result of stopping the omni-wheel.  
Re-claim 16, Paul et al. teach the at least one roller of the omni-wheel is prevented from rotating only when contacting the ground (see paragraph 68 lines 9-12).
Re-claims 17-19, Giardini further teaches the brake pad is integral with the bladder (see column 4 lines 59-67, the pad is attached, thus integral, to the bladder); a pump for pressurizing and depressurizing the bladder (such as a master cylinder), the bladder collapses radially inwardly to release the brake pads.  Each of these features enhance the bladder actuated brake device and would have been advantageous for use in the omni-wheel of Paul et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having provided the omni-wheel of Paul et al. with the brake actuator of Giardini to have further included the previously recited features, so as to provide an effective means for actuating the brake.
Re-claim 20, Giardini teaches the use of springs or the elastomeric nature of the bladder as a biasing means for disengaging the brake pads (see column 7 lines 4-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having utilized the bladder brake of Giardini in the omni-wheel of Paul et al. to have further provided a release biasing feature so as to release the brake in a quick manner.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. in view of Giardini (‘041) as applied to claim 3 above, and further in view of US 2005/0199450 A1 to Campbell et al.
Paul et al. as modified by Giardini fails to teach the use of water as the pressurizing fluid.  
Campbell et al. teach a brake system using either a hydraulic fluid or water as the pressurizing fluid (see 31), as each is an incompressible fluid and capable of actuating a brake.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized water as taught by Campbell et al. as the pressurizing fluid in the brake of Paul et al. as modified by Giardini, since water is an incompressible fluid and is able to effectively transmit the actuating force to the bladder.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. in view of Giardini (‘885) as applied to claim 12 above, and further in view of Campbell et al.
Paul et al. as modified by Giardini fails to teach the use of water as the pressurizing fluid.  
Campbell et al. teach a brake system using either a hydraulic fluid or water as the pressurizing fluid (see 31), as each is an incompressible fluid and capable of actuating a brake.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized water as taught by Campbell et al. as the pressurizing fluid in the brake of Paul et al. as modified by Giardini, since water is an incompressible fluid and is able to effectively transmit the actuating force to the bladder.
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive.  The remarks have been considered.  However, it is noted the claim language merely requires the brake pad be secured to the bladder.  The phrase “secured” is a broad term and merely requires some sort of connection or attachment between the elements in question.  As pointed out by the applicant and in the rejection above, Giardini teaches in each reference the brake pad is attached to a backing plate, which is turn is attached to an outer surface of a bladder.  Thus it appears to the Office that Giardini does in fact teach a brake system in which a brake pad is secured to a bladder actuating mechanism.  The use of Giardini in the omni-wheel of Paul et al. is merely seen as substituting one type of brake actuation system for another type of brake actuation system.  Each accomplishes the same result, which is stopping the motion of the omni-wheel, and in particular stopping the motion of an individual omni-wheel section, as desired.  As such the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 19, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657